DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant’s election of Species A (i.e., a single and specific cell penetrating peptide as palmitoyl-GG-RKKRRQRRR (SEQ ID NO: 28); Species B (i.e., a single and specific hydrophobic domain as palmitoyl); Species C (i.e., a single and specific carbohydrate as palmitic acid); Species D (i.e., a single and specific alkyl chain as CH3(CH2)13 from palmitoyl); and Species E (i.e., a single and specific biologically active molecule as a steroid) in the reply filed on February 21, 2019, is acknowledged. 
Please note that although, Applicant’s elect palmitic acid as a single and specific carbohydrate, as discussed in the “Claim Interpretation” section below, palmitic acid is not a carbohydrate, but rather is a fatty acid.  As such, claim 3 is considered as being elected. 
Additionally, please note that the elected cell penetrating peptide has been canceled by Applicants.  As such, the Examiner will examine one of the remaining cell penetrating peptides claimed that is covalently attached to a palmitoyl group and a Gly-Gly linker.  It is further noted that the new claims 22-23 are withdrawn given that examination of Species A is extended to instant SEQ ID NO: 8 in light of Applicants’ amendments. 

Status of Claims
Claims 1-20 were originally filed on December 13, 2017. 
The amendment received on October 31, 2019, canceled claims 9 and 15; and amended claims 1, 3, 10, 12, and 16.  The amendment received on July 6, 2020, amended claims 1 and 12.  The amendment received on January 11, 2021, amended claims 1 and 12; and added new claims 21-23.
Claims 1-8, 10-14, and 16-23 are currently pending and claims 1-4, 10, and 21 are under consideration as claims 5-8, 11-20, and 22-23 are withdrawn from further consideration pursuant to 37 species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 21, 2019.

Priority
The present application is a continuation of U.S. Non-Provisional Application No. 14/963,155, filed on December 8, 2015, which claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/088,813 filed December 8, 2014.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 1 regarding the cell penetrating peptide (CPP) as closed-ended requiring the 100% identity to one of the recited sequences and the same length where p and q range from 0 to 20.  As such, the scope of claim 1 regarding the CPP is analogous to “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” above.  However, it is noted that the carrier molecule utilizes the transitional phrase, “comprising”, and thus, the CPP cannot have any N- and/or C-terminal additions, the carrier molecule does encompass additional components. 

Claim Interpretation
	Please note that the Examiner is interpreting the scope of claim 1 as open-ended where the composition requires at least two components: (a) a carrier molecule and (b) a biologically active molecule.  The carrier molecule requires at least two components: (a)(1) a cell penetrating peptide 
Furthermore, the scope of claim 1 requires that the carrier molecule is non-covalently associated with the biologically active molecule in one of a micelle or a liposome.  However, the specification does not define what is encompassed by a non-covalent association.  Pursuant to MPEP 2111.01, “[u]nder a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.”  As such, non-covalent interactions enable one large molecule to bind specifically but transiently to another (See Lodish H, Berk A, Zipursky SL, et al. Molecular Cell Biology. 4th edition. New York: W. H. Freeman; 2000. Section 2.2, Noncovalent Bonds. Available from: https://www.ncbi.nlm.nih.gov/books/NBK21726/, 9 pages at pg. 1, 1st paragraph).  Lodish et al. further discloses that there are four main types of noncovalent bonds in biological systems: hydrogen bonds, ionic bonds, van der Waals interactions, and hydrophobic bonds (See Lodish article, pg. 9, 2nd bullet point).  Therefore, the claimed non-covalent association between the carrier molecule and the biologically active molecule encompasses any type of non-covalent interaction.  Moreover, it is noted that how the carrier molecule and biologically active molecule are associated is not limited; meaning that the carrier molecule can be non-covalently associated to the biologically active molecule by being part of the micelle or liposome or directly non-covalently associated to the biologically active molecule.  Thus, the broadest reason interpretation of claim 1 encompasses that the carrier molecule is not required to be directly non-covalently associated to the biologically active molecule.  Such an interpretation is supported by the specification, which teaches that in particular embodiments, carrier molecules associate non-covalently with one or more hydrophobic, lipophilic, or amphiphilic portions of another molecule wherein such a molecule can be the biologically active molecule(s) or a part of a delivery system for the carrier molecules which contains the biologically 

Response to Arguments
Applicant’s arguments, see Response, filed 1/11/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1-4 and 10 as being unpatentable over Sardan et al., Faraday Discuss. 166:269-283 (2013) (cited in the Action mailed on 5/1/19), alone or as evidenced by “Nile Red”, ThermoFisher Scientific, available online at https://www.thermofisher.com/order/catalog/product/N1142, 3 pages (accessed on 5/24/17) (cited in the Action mailed on 5/1/19), in view of Neuman U.S. Publication No. 2006/0014712 A1 published January 19, 2006 (cited in the Action mailed on 5/1/19), Klein et al., Prot. Eng. Des. Selection 27:325-330 (October 2014) (cited in the Action mailed on 5/1/19), Ahmed et al. U.S. Publication No. 2011/0212028 A1 published on September 1, 2011 (cited in the Action mailed on 5/1/19), and McKay et al., Holland-Frei Cancer Medicine, 6th Ed., Kufe et al., eds., BC Decker Inc., 9 pages (2003) (cited in the Action mailed on 5/1/19) has been withdrawn. 

Maintained/Modified Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:


2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1-4, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sardan et al., Faraday Discuss. 166:269-283 (2013) (cited in the Action mailed on 5/1/19), alone or as evidenced by “Nile Red”, ThermoFisher Scientific, available online at https://www.thermofisher.com/order/catalog/product/N1142, 3 pages (accessed on 5/24/17) (cited in the Action mailed on 5/1/19), in view of Dake et al. U.S. Publication No. 2016/0051646 A1 published February 25, 2016 (effective filing date of March 3, 2005), Klein et al., Prot. Eng. Des. Selection 27:325-330 (October 2014) (cited in the Action mailed on 5/1/19), Ahmed et al. U.S. Publication No. 2011/0212028 A1 published on September 1, 2011 (cited in the Action mailed on 5/1/19), and McKay et al., Holland-Frei Cancer Medicine, 6th Ed., Kufe et al., eds., BC Decker Inc., 9 pages (2003) (cited in the Action mailed on 5/1/19).  Please note that the rejection has been updated in light of Applicants’ amendments’; namely, the amendments to claim 1 and newly added claim 21.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1-4, with respect to a composition comprising (a) a carrier molecule comprising a cell penetrating peptide (CPP) and a hydrophobic domain and (b) a biologically active molecule as recited in claim 1; with respect to where the carrier molecule is amphiphilic as recited in claim 2; with respect to where the carrier molecule comprises at least one fatty acid as recited in claim 3; and with respect to where the carrier molecule comprises an alkyl chain as recited in claim 4: 
Sardan et al. teaches noncovalent strategies in order to associate cell penetrating peptides with liposomes thereby avoiding chemical modifications that lead to a decrease in the peptide integration efficiency and possibly loss of biological activity (See Sardan article, pg. 274, last paragraph to pg. 275, 1st paragraph).  The use of amphilphilic peptides is a promising approach due to their resemblance to phospholipids (See Sardan article, pg. 275, 1st paragraph).  As such, Sardan et al. designed and synthesized an arginine-rich peptide sequences, lauryl-PPPPRRRR-Am, which was integrated into negatively charged phospholipid 1,2-dioleoyl-sn-glycero-3-phospho-(1’-rac-glycerol) (DOPG) and cholesterol liposomes (See Sardan article, pg. 275, 1st paragraph; Scheme 1).  As depicted in Scheme 1a, the chemical structure of peptide amphiphile (PA) lauryl-PPPPRRRR-Am, contains a hydrophobic domain wherein the hydrophobic domain is an alkyl chain (i.e., lauryl) and a cell-penetrating peptide (i.e., 
Plus, Sardan et al. teaches that the liposomes are either loaded with hydrophobic (Nile red or paclitaxel) or hydrophilic (rhodamine B or doxorubicin-HCl) molecules (See Sardan article, pg. 275, 1st paragraph; Scheme 1).  Thus, Sardan et al. teaches encapsulating Nile red, paclitaxel, rhodamine B, or doxorubicin-HCl as biologically active molecules.  Therefore, the teachings of Sardan et al. satisfy the claim limitation with respect to a biologically active molecule as recited in claim 1.  Although, Sardan et al. does not expressly teach that the carrier molecule (i.e., DOPG/cholesterol/PA integrated liposomes) and the biologically active molecule are in a composition, given that the claimed composition comprises two components, i.e., a carrier molecule and a biologically active molecule, it would follow that the teachings of Sardan et al. satisfy the claim limitation of a composition comprising a carrier molecule and a biologically active molecule as recited in claim 1. 

For claim 1, with respect to wherein the carrier is non-covalently associated with the biologically active molecule in a liposome:
Sardan et al. teaches that the PA is non-covalently associated with the liposome as depicted in Scheme 1(c) (See Sardan article, pg. 275, 1st paragraph; Scheme 1).  Although, Sardan et al. does not expressly teach that the carrier amphiphilic CPP is directly non-covalently associated with the biologically active molecule, as discussed in the "Claim Interpretation" section above, it is clear from Scheme 1(c) of Sardan et al. that the biologically active molecule (i.e., Nile red, paclitaxel, rhodamine B, or doxorubicin HCl) is associated with the liposome components including the carrier amphiphilic CPP.  It is further clear from Scheme 1(c) that the association between the encapsulated biologically active molecule is not a covalent association.  Therefore, given that Sardan et al. expressly teaches that the carrier amphiphilic CPP is non-covalently associated with the DOPG and cholesterol in the liposome shell, given that the claimed invention does not require that the carrier amphiphilic CPP has to be directly non-covalently 

	For claim 1, with respect to where the CPP is (Gly)p – RGRDDRRQRRR – (Gly)q wherein p is 2 and q is 0 (SEQ ID NO: 8):
Sardan et al. teaches that the importance of cell penetrating peptides including HIV-TAT derived peptides, oligoarginines, and chimeric cell penetrating peptides has been emphasized in several studies for the delivery of therapeutic agents to target cells (See Sardan article, pg. 270, 2nd full paragraph).  Further, Sardan et al. designed an arginine-rich CPP amphiphile molecule and examined its integration into a liposomal formulation of DOPG phospholipid in the presence of cholesterol (See Sardan article, pg. 270, 3rd full paragraph).  The arginine-rich CPP is lauryl-PPPP-RRRR-Am wherein the lauryl group is a hydrophobic alkyl chain domain, the PPPP is a polyproline linker domain, and the RRRR is a polyarginine CPP domain.  However, Sardan et al. does not teach that the hydrophobic group is a palmitoyl group, the linker group is a Gly-Gly linker, or that the CPP is RGRDDRRQRRR.
	With respect to the RGRDDRRQRR CPP (i.e., a TAT-derived peptide), Dake et al. teaches a composition comprising a botulinum toxin and a carrier where the carrier has a polymeric backbone with attached positively charged branching groups (See Dake specification, paragraph [0016]).  The association between the carrier and the botulinum toxin is non-covalent (See Dake specification, paragraph [0016]).  Dake et al. teaches that the positively charged backbone is a polypeptide having branching groups (also referred to as efficiency groups) (See Dake specification, paragraph [0049]).  An efficiency group or branching group is any agent that has the effect of promoting the translocation of the positively charged backbone through a tissue or cell membrane (See Dake specification, paragraph [0049]).  The positively charge branching groups selected from –(Gly)n1-(Arg)n2 wherein n1 is an integer of from 0 to about 20 and n2 is an odd integer of from about 5 to about 25, HIV-TAT and fragments thereof, and Antennapedia PTD (See Dake specification, paragraph [0021], [0049], [0052]).  A specific 
	With respect to the Gly-Gly linker at the N-terminus of the Tat-derived peptide, Dake et al. teaches a non-limiting example of a branching or efficiency group is a HIV-TAT fragment having the formula (Gly)p-RGRDDRRQRRR-(Gly)q where p and q are each independently an integer of from 0 to 20 (See Dake specification, paragraph [0049], [0052]).  As such, Dake et al. suggests where a Gly linker is conjugated to the N- and/or C-terminal of the cell penetrating peptide, i.e., (Gly)p- and/or (Gly)q, where p and q are each independently an integer from 0 to 20. 
Additionally, Klein et al. teaches that the successful construction of fusion proteins relies on the proper choice of a protein linker as direct fusion of two domains can lead to compromised biological activity (See Klein article, pg. 325, col. 2, 1st full paragraph).  Moreover, Klein et al. teaches that linkers can be classified into three groups: flexible, rigid, and cleavable (See Klein article, pg. 325, col. 2, 2nd full paragraph).  Flexible linkers are generally composed of small, non-polar or polar residues such as Gly, Ser, and Thr (See Klein article, pg. 325, col. 2, 2nd full paragraph).  Polyglycine linkers have also been evaluated but the addition of a polar residue such as serine can reduce linker-protein interactions and preserve protein function (See Klein article, pg. 325, col. 2, 2nd full paragraph).  Due to their flexibility, these linkers are unstructured and thus provided limited domain separation in a previous study (See Klein article, pg. 325, col. 2, 2nd full paragraph).  As a result, more rigid linkers including polyproline motifs have been developed (See Klein article, pg. 325, col. 2, 2nd full paragraph).  As such, Klein evidences that there are three different types of linkers utilized including flexible glycine linkers and rigid polyproline linkers. 


For claim 10, with respect to where the biologically active molecule is a compound that absorbs UV light as recited in claim 10, Sardan et al. encapsulates Nile red or rhodamine B within the liposome (See Sardan article, pg. 275, 1st paragraph; Scheme 1).  As such, Nile red or rhodamine B are compounds that absorb UV light.  For example, Nile red is almost non-fluorescent in water and other polar solvents but undergoes fluorescence enhancement and large absorption and emission blue shifts in nonpolar environments (excitation/emission maxima ~552/636 nm in methanol) (See ThermoFisher article, pg. 1).  Thus, Nile red constitutes a biologically active molecule wherein the molecule is a compound that absorbs UV light as recited in claim 10.


Sardan et al. teaches that the liposomes are either loaded with hydrophobic (Nile red or paclitaxel) or hydrophilic (rhodamine B or doxorubicin-HCl) molecules (See Sardan article, pg. 275, 1st paragraph; Scheme 1).  Thus, Sardan et al. teaches encapsulating Nile red, paclitaxel, rhodamine B, or doxorubicin-HCl as biologically active molecules.  As such, Sardan et al. teaches that the biologically active molecule can be an anti-cancer agent. 
McKay et al. teaches that corticosteroids can be used as an anti-cancer agent for the treatment of certain lymphoid neoplasms and endocrine-responsive cancers (See McKay article, pg. 1, 1st paragraph).  More specifically, for treating acute lymphoblastic leukemia McKay et al. teaches that prednisone or dexamethasone can be administered to children (See McKay article, pg. 1, 2nd paragraph).  Moreover, McKay et al. teaches that other cytotoxic agents can be co-administered with prednisone such as doxorubicin (See McKay article, pg. 1, 2nd paragraph).
For treating chronic lymphocytic leukemia, McKay et al. teaches that a combination of cyclophosphamide, doxorubicin, vincristine, and prednisolone can be used (See McKay article, pg. 2, 3rd full paragraph).  Corticosteroids are particularly useful if the neoplasm is associated with autoimmune hemolytic anemia, neutropenia, and thrombocytopenia with hemorrhagic complications (See McKay article, pg. 2, 3rd full paragraph).  
For treating Hodgkin lymphoma, McKay et al. teaches that corticosteroids alone can achieve worthwhile objective results in 66% of Hodgkin lymphoma patients resistant to alkylating agents (See McKay article, pg. 2, last paragraph).  Alternatively, McKay et al. teaches a non-glucocorticoid regimen for treating Hodgkin lymphoma patients including doxorubicin (See McKay article, pg. 3, 1st paragraph).  Thus, the teachings of McKay et al. suggest that corticosteroids and doxorubicin can act as ant-cancer agents.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)

	Sardan et al. does not expressly teach that the biologically active molecule is a steroid or steroidal compound as recited in claim 10.  However, the teachings of McKay et al. cure this deficiency as further articulated below.

	Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to RGRDDRRQRR as the CPP domain as recited in claim 1, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Sardan et al. and utilize an amphilphilic carrier molecule wherein the CPP domain is RGRDDRRQRRR derived from the HIV-tat protein in lieu of the polyarginine, RRRR, domain thereby resulting in a composition comprising a carrier molecule comprising lauryl-PPPPRGRDDRRQRRR and a biologically active molecule wherein the carrier molecule is non-covalently associated with the biologically active molecule in a liposome.  An ordinary skilled artisan would have been motivated to follow Sardans' teachings as modified by Dake et al. with a reasonable expectation of success in doing so, because peptides with cell penetrating properties were known to include glycine/arginine-rich peptides and HIV-tat peptides such as RGRDDRRQRRR as taught by Dake et al., and therefore, substituting an HIV-tat peptide such as RGRDDRRQRRR in place of the polyarginine peptide would support the delivery of cargo across the cell membrane by constituting the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

With respect to the where the linker domain is Gly-Gly domain as recited in claim 1, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Sardan et al. and utilize an amphilphilic carrier molecule wherein the cell penetrating domain is RGRDDRRQRR, the hydrophobic domain is a lauryl group, and the linker is substituted with Gly-Gly in KSR.

With respect to where the hydrophobic domain is palmitoyl domain as recited in claim 1, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Sardan et al. and utilize an amphilphilic carrier molecule wherein the hydrophobic domain is palmitoyl in lieu of lauryl thereby resulting in a composition comprising a carrier molecule comprising palmitoyl-GGRGRDDRRQRRR and a biologically active molecule wherein the carrier molecule is non-covalently associated with the biologically active molecule in a liposome.  An ordinary skilled artisan would have been motivated to follow Sardans' teachings as modified by Ahmed et al. and would have had a reasonable expectation of success in doing so, because systems comprising compounds which are improved CPPs with fatty acid modifications where the fatty acid modifications include lauric- and palmitic acid were known to be utilized for efficient delivery of a wide variety of oligonucleotides without the toxicity of the delivery agents as taught by Ahmed et al., and therefore, substituting a palmitoyl KSR.

With respect to where the biologically active molecule is a steroid or steroidal compound as recited in claim 10, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Sardan et al. and substitute a corticosteroid as the biologically active molecule in lieu of doxorubicin in order to utilize the resulting liposome for cancer therapy such as in the treatment of Hodgkin Lymphoma.  An ordinary skilled artisan would have been motivated to follow Sardans' teachings as modified by McKay et al. and would have had a reasonable expectation of success in doing so, because corticosteroids and doxorubicin were known to be useful as anti-cancer agents for the treatment of lymphoid neoplasms such as in the treatment of Hodgkin Lymphoma as taught by McKay et al., and therefore, substituting a corticosteroid in place of doxorubicin as the biologically active molecule would support the utilization of the resulting liposome for cancer therapy such as in the treatment of Hodgkin Lymphoma by constituting the simple substitution of one known element for another to obtain predictable results pursuant to KSR.

Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the combined teachings of the references are fairly suggestive of the claimed invention.

Applicants’ Arguments
	Applicants assert that the amendment to claim 1 renders the rejection moot (See Applicant’s Response received on 1/11/21, pg. 7).

Response to Arguments
Applicant’s arguments, see Response, filed 1/11/21, with respect to the rejection of claims 1-4 and 10 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made as discussed above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654